DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This action is responsive to the Applicant’s Application filed on July 20, 2022.
Claims 1, 2, 13, 14, 17, and 18 have been amended.
Applicant's amendments necessitated new grounds of rejection.
This action is made final in view of the new grounds of rejection.
Claims 1, 13, and 17 are independent. As a result claims 1-4 and 6-21 are pending in this office action.


Response to Arguments
Applicant's arguments filed July 20, 2022 regarding the rejection of claims 1, 3, 5, 11, and 13 under 35 U.S.C 103 have been fully considered but they are moot in view of the new grounds of rejection.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, 4, 6, 12-14, 17-18, and 20-21 are rejected under 35 U.S.C. 103 as being unpatentable over Goyal (US 2020/0159723) (hereinafter Goyal) in view of  Jethwa et al. (US 2019/0121801) (hereinafter Jethwa), in further view of El-Diraby et al. (US 2021/0334422) (El-Diraby).
Regarding claim 1, Goyal teaches a method comprising: receiving, by a computer device, a request from a user for a semantic meta model including specified data (see para [0024], para [0026], discloses receiving user request for a semantic building model including specified semantic building descriptions of one or more systems in a building); generating, by the computer device, the semantic meta model from a database including the specified data (see Fig. 3, para [0024], para [0026], discloses generating a semantic building model from semantic model database including specified semantic building descriptions).
Goyal does not explicitly teach determining, by the computer device, types of visualizations available stored in the database for the specified data of the semantic meta model by a discovery application program interface (API) which is consumable by user interface (UD) users to list all possible visualizations available to end users for using on their respective dashboards; in response to determining the types of visualizations available for the specified data of the semantic meta model, generating, by the computer device, a visualization definition for the semantic meta model from the types of visualizations available stored in the database for the specified data requested in at least one semantic meta model reasoning query, the visualization definition including computer readable instructions for generating an appearance of the semantic meta model on a digital display; transmitting, by the computer device, the visualization definition to the user as a dimension of the semantic meta model.
Jethwa teaches determining, by the computer device, types of visualizations available stored in the database for the specified data of the semantic meta model by a discovery application program interface (API) which is consumable by user interface (UD) users to list all possible visualizations available to end users for using on their respective dashboards (see Fig. 3, Figs. 5A-E, para [0060], para [0072], discloses determining types of visualizations such as usage or wells and sensors as shown in element 510 that are available and stored in visualization libraries of semantic knowledge calculator to generate graph (semantic meta model) is specified in query selections of graphical user interface that is configured with graphical affordances associated with functionality to visually manipulate graph ); in response to determining the types of visualizations available for the specified data of the semantic meta model, generating, by the computer device, a visualization definition for the semantic meta model from the types of visualizations available stored in the database for the specified data requested in at least one semantic meta model reasoning query, the visualization definition including computer readable instructions for generating an appearance of the semantic meta model on a digital display (see Figs. 5A-E, para [0049-0050], para [0072-0073], discloses generating recommendations (visualization definition) for graph (semantic meta model) from semantic knowledge calculator data based on user visualization selections, rendering algorithm selections, and search input selections (reasoning query) as shown in Figs.5A-E); transmitting, by the computer device, the visualization definition to the user as a dimension of the semantic meta model (see Figs. 5C-D, Figs. 5F-G, para [0077-0079], discloses transmitting recommendations (visualization definitions) to respective users as recommendations identifying information that is contextually or semantically related to nodes and edges of graph related to query input selections, such as a recommendation associated with capacity usage).
Goyal/Jethwa are analogous arts as they are each from the same field of endeavor of data analytics.
Before the effective filing date of the invention it would have been obvious to a person of ordinary skill in the art to modify the system of Goyal to determine types of visualizations available from disclosure of Jethwa. The motivation to combine these arts is disclosed by Jethwa as “improve the users understanding of domain-specific subject matter and improve the operations or functionality of the domain-specific entities” (para [0066]) and determining types of visualizations available is well known to persons of ordinary skill in the art, and therefore one of ordinary skill would have good reason to pursue the known options within his or her technical grasp that would lead to anticipated success.
Goyal/Jethwa do not explicitly teach wherein the visualization definition is generated based on a specific role of the user and a specific UI of the user.
El-Diraby teaches wherein the visualization definition is generated based on a specific role of the user and a specific UI of the user (see Fig. 8, para [0070], para [0125-0127], discloses different access privileges to building information modeling, including access functionality to visualize and explore the building information modeling based on user assigned roles that is determined from input of respective user credentials to web interface to be able to access functionality of the system).
Goyal/Jethwa/El-Diraby are analogous arts as they are each from the same field of endeavor of data analytics.
Before the effective filing date of the invention it would have been obvious to a person of ordinary skill in the art to modify the system of Goyal/Jethwa to include specific roles of users and specific UI of user from disclosure of El-Diraby. The motivation to combine these arts is disclosed by El-Diraby as “providing an integrated environment to analyze and improve industry performance by monitoring, storing and visualizing business processes that occur during the building design and collaboration procedures” (para [0056]) and including specific roles of users and specific UI is well known to persons of ordinary skill in the art, and therefore one of ordinary skill would have good reason to pursue the known options within his or her technical grasp that would lead to anticipated success.

Regarding claim 13, Goyal teaches a product comprising a computer readable storage medium having program instructions embodied therewith, the program instructions executable by a computer device to cause the computer device to: receive a request from a user for a semantic meta model including specified data (see para [0024], para [0026], discloses receiving user request for a semantic building model including specified semantic building descriptions of one or more systems in a building); generate the semantic meta model from a database including the specified data (see Fig. 3, para [0024], para [0026], discloses generating a semantic building model from semantic model database including specified semantic building descriptions).
Goyal does not explicitly teach determine types of visualizations available for the specified data of the semantic meta model by a discovery application program interface (API) which is consumable by user interface (UI) users to list all possible visualizations available to end users for using on their respective dashboards and a generic API which provides results of a reasoning query in a format that can be displayed directly on a particular UI; associate reasoning queries with the types of visualizations available; generate a visualization definition for the semantic meta model based on the reasoning queries and the types of visualizations available, the visualization definition including computer readable instructions for generating an appearance of the semantic meta model on a digital display; and transmit the visualization definition to the user as a dimension of the semantic meta model, wherein the visualization definition is generated based on a specific role of the user and a specific UI of the user.
Jethwa teaches determine types of visualizations available stored in the database for the specified data of the semantic meta model by a discovery application program interface (API) which is consumable by user interface (UD) users to list all possible visualizations available to end users for using on their respective dashboards and a generic API which provides results of a reasoning query in a format that can be displayed directly on a particular UI (see Fig. 3, Figs. 5A-E, para [0060], para [0072], discloses determining types of visualizations such as usage or wells and sensors as shown in element 510 that are available and stored in visualization libraries of semantic knowledge calculator to generate graph (semantic meta model) is specified in query selections ( reasoning query) of graphical user interface that is configured with graphical affordances associated with functionality to visually manipulate graph); associate semantic meta model reasoning queries with the types of visualizations available (see Figs. 5A-E, para [0072-0073], discloses query selections of visualization, search input, and rendering algorithm selections associated with visualization library of semantic knowledge calculator to generate graph); generate a visualization definition for the semantic meta model based on the semantic meta model reasoning queries and the types of visualizations available, the visualization definition including computer readable instructions for generating an appearance of the semantic meta model on a digital display (see Figs. 5A-E, para [0049-0050], para [0072-0073], discloses generating recommendations (visualization definition) for graph (semantic meta model) from semantic knowledge calculator data based on user visualization selections, rendering algorithm selections, and search input selections (reasoning query) as shown in Figs.5A-E); transmit the visualization definition to the user as a dimension of the semantic meta model (see Figs. 5C-D, Figs. 5F-G, para [0077-0079], discloses transmitting recommendations (visualization definitions) to respective users as recommendations identifying information that is contextually or semantically related to nodes and edges of graph related to query input selections, such as a recommendation associated with capacity usage).
Goyal/Jethwa are analogous arts as they are each from the same field of endeavor of data analytics.
Before the effective filing date of the invention it would have been obvious to a person of ordinary skill in the art to modify the system of Goyal to determine types of visualizations available from disclosure of Jethwa. The motivation to combine these arts is disclosed by Jethwa as “used for reducing memory usage in scenarios where an interactive chart 124 is provided via the web player” (para [0038]) and determining types of visualizations available is well known to persons of ordinary skill in the art, and therefore one of ordinary skill would have good reason to pursue the known options within his or her technical grasp that would lead to anticipated success.
Goyal/Jethwa do not explicitly teach wherein the visualization definition is generated based on a specific role of the user and a specific UI of the user.
El-Diraby teaches wherein the visualization definition is generated based on a specific role of the user and a specific UI of the user (see Fig. 8, para [0070], para [0125-0127], discloses different access privileges to building information modeling, including access functionality to visualize and explore the building information modeling based on user assigned roles that is determined from input of respective user credentials to web interface to be able to access functionality of the system).
Goyal/Jethwa/El-Diraby are analogous arts as they are each from the same field of endeavor of data analytics.
Before the effective filing date of the invention it would have been obvious to a person of ordinary skill in the art to modify the system of Goyal/Jethwa to include specific roles of users and specific UI of user from disclosure of El-Diraby. The motivation to combine these arts is disclosed by El-Diraby as “providing an integrated environment to analyze and improve industry performance by monitoring, storing and visualizing business processes that occur during the building design and collaboration procedures” (para [0056]) and including specific roles of users and specific UI is well known to persons of ordinary skill in the art, and therefore one of ordinary skill would have good reason to pursue the known options within his or her technical grasp that would lead to anticipated success.

Regarding claim 17, Goyal teaches a system comprising: a processor, a computer readable memory, and a computer readable storage medium (see Fig. 3, para [0384], discloses processor and medium); program instructions to receive a request from a user for a semantic meta model including specified data (see para [0024], para [0026], discloses receiving user request for a semantic building model including specified semantic building descriptions of one or more systems in a building); program instructions to generate the semantic meta model from a database including the specified data (see Fig. 3, para [0024], para [0026], discloses generating a semantic building model from semantic model database including specified semantic building descriptions).
Goyal does not explicitly teach program instructions to determine types of visualizations available for the specified data of the semantic meta model by a discovery application program interface (API) which is consumable by user interface (UI) users to list all possible visualizations available to end users for using on their respective dashboards and a generic API which provides results of a reasoning query in a format that can be displayed directly on a particular UI; program instructions to associate reasoning queries with the types of visualizations available; program instructions to generate a visualization definition for the semantic meta model based on the reasoning queries and the types of visualizations available, the visualization definition including computer readable instructions for generating an appearance of the semantic meta model on a digital display; and program instructions to transmit the visualization definition to the user as a dimension of the semantic meta model, wherein the visualization definition is generated based on a specific role of the user and a specific UI of the user, and the program instructions are stored on the computer readable storage medium for execution by the processor via the computer readable memory.
Jethwa teaches program instructions to determine types of visualizations available stored in the database for the specified data of the semantic meta model by a discovery application program interface (API) which is consumable by user interface (UI) users to list all possible visualizations available to end users for using on their respective dashboards and a generic API which provides results of a reasoning query in a format that can be displayed directly on a particular UT (see Fig. 3, Figs. 5A-E, para [0060], para [0072], discloses determining types of visualizations such as usage or wells and sensors as shown in element 510 that are available and stored in visualization libraries of semantic knowledge calculator to generate graph (semantic meta model) is specified in query selections ( reasoning query) of graphical user interface that is configured with graphical affordances associated with functionality to visually manipulate graph); program instructions to associate semantic meta model reasoning queries with the types of visualizations available (see Figs. 5A-E, para [0072-0073], discloses query selections of visualization, search input, and rendering algorithm selections associated with visualization library of semantic knowledge calculator to generate graph); program instructions to generate a visualization definition for the semantic meta model based on the semantic meta model reasoning queries and the types of visualizations available, the visualization definition including computer readable instructions for generating an appearance of the semantic meta model on a digital display (see Figs. 5A-E, para [0049-0050], para [0072-0073], discloses generating recommendations (visualization definition) for graph (semantic meta model) from semantic knowledge calculator data based on user visualization selections, rendering algorithm selections, and search input selections (reasoning query) as shown in Figs.5A-E); and program instructions to transmit the visualization definition to the user as a dimension of the semantic meta model (see Figs. 5C-D, Figs. 5F-G, para [0077-0079], discloses transmitting recommendations (visualization definitions) to respective users as recommendations identifying information that is contextually or semantically related to nodes and edges of graph related to query input selections, such as a recommendation associated with capacity usage).
Goyal/Jethwa are analogous arts as they are each from the same field of endeavor of data analytics.
Before the effective filing date of the invention it would have been obvious to a person of ordinary skill in the art to modify the system of Goyal to determine types of visualizations available from disclosure of Jethwa. The motivation to combine these arts is disclosed by Jethwa as “used for reducing memory usage in scenarios where an interactive chart 124 is provided via the web player” (para [0038]) and determining types of visualizations available is well known to persons of ordinary skill in the art, and therefore one of ordinary skill would have good reason to pursue the known options within his or her technical grasp that would lead to anticipated success.
Goyal/Jethwa do not explicitly teach wherein the visualization definition is generated based on a specific role of the user and a specific UI of the user, and the program instructions are stored on the computer readable storage medium for execution by the processor via the computer readable memory.
El-Diraby teaches wherein the visualization definition is generated based on a specific role of the user and a specific UI of the user, and the program instructions are stored on the computer readable storage medium for execution by the processor via the computer readable memory (see Fig. 8, para [0070], para [0125-0127], discloses different access privileges to building information modeling, including access functionality to visualize and explore the building information modeling based on user assigned roles that is determined from input of respective user credentials to web interface to be able to access functionality of the system).
Goyal/Jethwa/El-Diraby are analogous arts as they are each from the same field of endeavor of data analytics.
Before the effective filing date of the invention it would have been obvious to a person of ordinary skill in the art to modify the system of Goyal/Jethwa to include specific roles of users and specific UI of user from disclosure of El-Diraby. The motivation to combine these arts is disclosed by El-Diraby as “providing an integrated environment to analyze and improve industry performance by monitoring, storing and visualizing business processes that occur during the building design and collaboration procedures” (para [0056]) and including specific roles of users and specific UI is well known to persons of ordinary skill in the art, and therefore one of ordinary skill would have good reason to pursue the known options within his or her technical grasp that would lead to anticipated success.

Regarding claim 2, Goyal/Jethwa/El-Diraby teaches a method of claim 1.
Goyal does not explicitly teach wherein the visualization definition is based on the specified data requested in the at least one semantic meta model reasoning query and a type of user interface being used by the user.
Jethwa teaches wherein the visualization definition is based on the specified data requested in the at least one semantic meta model reasoning query and a type of user interface being used by the user (see Figs. 5A-C, para [0067-0068], para [0145], discloses recommendations based on query selections of respective credentialed user of graphical user interface and Login).

Regarding claim 4, Goyal/Jethwa/El-Diraby teaches a product of claim 13.
Goyal further teaches wherein the visualization definition is based on the user (see para [0026], para [0067], discloses historical user input defining logic).

Regarding claim 6, Goyal/Jethwa/El-Diraby teaches a method of claim 1.
Goyal/Jethwa does not explicitly teach wherein the specific role of the user determines a parameter of the visualization definition.
El-Diraby teaches the specific role of the user determines a parameter of the visualization definition (see para [0070], para [0125], discloses user role determines access privileges to different services of functionality to system for building information models).

Regarding claims 14 and 18, Goyal/Jethwa/El-Diraby teaches a product of claim 13 and a system of claim 17.
Goyal does not explicitly teach  wherein the visualization definition is dependent on the specified data included in the semantic meta model reasoning queries and a type of user interface being used by the user.
Jethwa teaches wherein the visualization definition is dependent on the specified data included in the semantic meta model reasoning queries and a type of user interface being used by the user (see Figs. 5A-C, para [0067-0068], para [0145], discloses recommendations based on query selections of respective credentialed user of graphical user interface and Login).

Regarding claim 12, Goyal/Jethwa/El-Diraby teaches a method of claim 1.
Goyal further teaches wherein the computer device includes software provided as a service in a cloud computing environment (see para [0166], discloses a cloud computing system).

Regarding claim 20, Goyal/Jethwa/El-Diraby teaches a system of claim 17.
Goyal further teaches wherein the processor is a cloud-based server (see Figs. 24-27, para [0166], discloses a cloud based server).

Regarding claim 21, Goyal/Jethwa/El-Diraby teaches a system of claim 17.
Goyal/Jethwa do not explicitly teach associating the semantic meta model reasoning query with a type of visualization of the types of visualizations, wherein: the semantic meta model dynamically augments knowledge related to a specific building, the reasoning query is for energy consumption of all meters in the specific building, a format of a reasoning query result of the reasoning query depends on a device on which the semantic meta model is to be displayed, the visualization definition is a dimension of the semantic meta model, and the types of visualizations include cards, graphs, and charts.
El-Diraby teaches associating the semantic meta model reasoning query with a type of visualization of the types of visualizations, wherein: the semantic meta model dynamically augments knowledge related to a specific building (see para [0051], para [0117], discloses semantic building information model that are machine readable knowledge models that automatically asses sustainability of a building specified in select elements of the building information model), the reasoning query is for energy consumption of all meters in the specific building (see Fig. 12, para [0052], para [0082], discloses assessing energy consumption of building within the context of building information model and examine energy performance), a format of a reasoning query result of the reasoning query depends on a device on which the semantic meta model is to be displayed (see para [0070], para [0125], discloses user credentials to access different services on a device for editing, commenting on building information models, different authorization policies and control access to resources are implemented in assigning roles to actors participating in projects), the visualization definition is a dimension of the semantic meta model, and the types of visualizations include cards, graphs, and charts (see Figs. 3D, Figs. 7A-D, para [0088], para [0118, 0121], discloses visualization of measurements of electricity consumption in sustainability report , graphs, and charts).

Claims 3 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Goyal (US 2020/0159723) (hereinafter Goyal) in view of Jethwa and El-Diraby as applied to claims 1 and 13, and in further view of Duncker et al. (US 2018/0089705) (hereinafter Duncker).
Regarding claims 3 and 15, Goyal/Jethwa/El-Diraby teaches a method of claim 1 and a product of claim 13.
Goyal/Jethwa/El-Diraby does not explicitly teach wherein the visualization definition includes a type of chart in which the specified data is presented, and the type of chart is dependent on the specified data.
Duncker teaches wherein the visualization definition includes a type of chart in which the specified data is presented, and the type of chart is dependent on the specified data (see Fig. 1, Fig. 4, para [0016], para [0038], discloses a type of chart with specified semantic data).
Goyal/Jethwa/El-Diraby/Duncker are analogous arts as they are each from the same field of endeavor of data analytics.
Before the effective filing date of the invention it would have been obvious to a person of ordinary skill in the art to modify the system of Goyal/Jethwa/El-Diraby to include types of charts dependent on specified data from disclosure of Duncker. The motivation to combine these arts is disclosed by Duncker as “provide the benefit of being ready to generate relatively accurate correlations, trends, predictions, and forecasts” (para [0028]) and including types of charts dependent on specified data is well known to persons of ordinary skill in the art, and therefore one of ordinary skill would have good reason to pursue the known options within his or her technical grasp that would lead to anticipated success.

Claims 7-9, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Goyal (US 2020/0159723) (hereinafter Goyal) in view of Jethwa and El-Diraby as applied to claims 1 and 17, and in further view of Li et al. (US 2017/0255862) (hereinafter Li-B).

Regarding claim 7, Goyal/Jethwa/El-Diraby teaches a method of claim 1.
Goyal/Jethwa/El-Diraby does not explicitly teach generating a list of available visualizations that are available for the specified data.
Li-B teaches generating a list of available visualizations that are available for the specified data (see Fig. 1, Fig. 4, para [0047], para [0049], discloses generating a list of augmented entities available for entity clustering of data).
Goyal/Jethwa/El-Diraby/Li-B are analogous arts as they are each from the same field of endeavor of data analytics.
Before the effective filing date of the invention it would have been obvious to a person of ordinary skill in the art to modify the system of Goyal/Jethwa/El-Diraby to include user profile data from disclosure of Li-B. The motivation to combine these arts is disclosed by Li-B as “provide an improved solution for user profiling for content recommendation” (para [0007]) and including user profile data is well known to persons of ordinary skill in the art, and therefore one of ordinary skill would have good reason to pursue the known options within his or her technical grasp that would lead to anticipated success.

Regarding claim 8, Goyal/Jethwa/El-Diraby teaches a method of claim 1.
Goyal/Jethwa/El-Diraby does not explicitly teach receiving from the user a selected visualization from the list of available visualizations.
Li-B teaches receiving from the user a selected visualization from the list of available visualizations (see Fig. 8, Fig. 10, para [0060], discloses receiving user interests rankings to select an entity cluster of interests to a respective user).
Goyal/Jethwa/El-Diraby/Li-B are analogous arts as they are each from the same field of endeavor of data analytics.
Before the effective filing date of the invention it would have been obvious to a person of ordinary skill in the art to modify the system of Goyal/Jethwa/El-Diraby to include user profile data from disclosure of Li-B. The motivation to combine these arts is disclosed by Li-B as “provide an improved solution for user profiling for content recommendation” (para [0007]) and including user profile data is well known to persons of ordinary skill in the art, and therefore one of ordinary skill would have good reason to pursue the known options within his or her technical grasp that would lead to anticipated success.

Regarding claim 9, Goyal/Jethwa/El-Diraby teaches a method of claim 1.
Goyal/Jethwa/El-Diraby does not explicitly teach wherein the list of available visualizations is based on a type of user interface being used by the user.
Li-B teaches wherein the list of available visualizations is based on a type of user interface being used by the user (see Fig. 4, Figs. 7-8, para [0047], para [0049], discloses augmented entity lists are based on a type of hierarchical cluster).
Goyal/Jethwa/El-Diraby/Li-B are analogous arts as they are each from the same field of endeavor of data analytics.
Before the effective filing date of the invention it would have been obvious to a person of ordinary skill in the art to modify the system of Goyal/Jethwa/El-Diraby to include user profile data from disclosure of Li-B. The motivation to combine these arts is disclosed by Li-B as “provide an improved solution for user profiling for content recommendation” (para [0007]) and including user profile data is well known to persons of ordinary skill in the art, and therefore one of ordinary skill would have good reason to pursue the known options within his or her technical grasp that would lead to anticipated success.

Regarding claim 19, Goyal/Jethwa/El-Diraby teaches a system of claim 17.
Goyal/Jethwa/El-Diraby does not explicitly teach program instructions to generate a list of available visualizations that are available for the specified data, wherein the list of available visualizations is based on a type of user interface being used by the user.
Li-B teaches program instructions to generate a list of available visualizations that are available for the specified data (see Fig. 1, Fig. 4, para [0047], para [0049], discloses generating a list of augmented entities available for entity clustering of data), wherein the list of available visualizations is based on a type of user interface being used by the user (see Fig. 4, Figs. 7-8, para [0047], para [0049], discloses augmented entity lists are based on a type of hierarchical cluster).
Goyal/Jethwa/El-Diraby/Li-B are analogous arts as they are each from the same field of endeavor of data analytics.
Before the effective filing date of the invention it would have been obvious to a person of ordinary skill in the art to modify the system of Goyal/Jethwa/El-Diraby to include user profile data from disclosure of Li-B. The motivation to combine these arts is disclosed by Li-B as “provide an improved solution for user profiling for content recommendation” (para [0007]) and including user profile data is well known to persons of ordinary skill in the art, and therefore one of ordinary skill would have good reason to pursue the known options within his or her technical grasp that would lead to anticipated success.

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Goyal (US 2020/0159723) (hereinafter Goyal) in view of Jethwa, El-Diraby and in further view of Duncker and Li et al. (US 2017/0255862) (hereinafter Li-B).
Regarding claim 16, Goyal/Jethwa/El-Diraby teaches a product of claim 16.
Goyal/Jethwa/El-Diraby/Duncker does not explicitly teach program instructions executable by the computer device to generate a list of available visualizations that are available for the specified data and a type of user interface being used by the user
Li-B teaches program instructions executable by the computer device to generate a list of available visualizations that are available for the specified data (see Fig. 1, Fig. 4, para [0047], para [0049], discloses generating a list of augmented entities available for entity clustering of data), and a type of user interface being used by the user (see Fig. 4, Figs. 7-8, para [0047], para [0049], discloses augmented entity lists are based on a type of hierarchical cluster).
Goyal/Jethwa/El-Diraby/Duncker/Li-B are analogous arts as they are each from the same field of endeavor of data analytics.
Before the effective filing date of the invention it would have been obvious to a person of ordinary skill in the art to modify the system of Goyal/Jethwa/El-Diraby/Duncker to generate list of visualizations from disclosure of Li-B. The motivation to combine these arts is disclosed by Li-B as “provide an improved solution for user profiling for content recommendation” (para [0007]) and generating list of visualizations is well known to persons of ordinary skill in the art, and therefore one of ordinary skill would have good reason to pursue the known options within his or her technical grasp that would lead to anticipated success.

Claims 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Goyal (US 2020/0159723) (hereinafter Goyal) in view of Jethwa, El-Diraby, and in further view of Li et al. (US 2017/0255862) (hereinafter Li-B), and Misko et al. (US 10,600,004) (hereinafter Misko).
Regarding claim 10, Goyal/Jethwa/El-Diraby teaches a method of claim 1.
Goyal/Jethwa/El-Diraby/Li-B does not explicitly teach wherein the list of available visualizations includes a default visualization for the specified data based on the type of user interface being used by the user.
Misko teaches wherein the list of available visualizations includes a default visualization for the specified data (see Figs.1a-c, col. 5 ln 38-42, discloses default augmented visualization of an action).
Goyal/Jethwa/El-Diraby/Li-B/Misko are analogous arts as they are each from the same field of endeavor of data analytics.
Before the effective filing date of the invention it would have been obvious to a person of ordinary skill in the art to modify the system of Goyal/Jethwa/El-Diraby/Li-B to include a default visualization from disclosure of Misko The motivation to combine these arts is disclosed by Misko as “determine what actions to take, if any, to improve the likelihood of meeting the goal” (col. 1 ln 24-25) and including a default visualization is well known to persons of ordinary skill in the art, and therefore one of ordinary skill would have good reason to pursue the known options within his or her technical grasp that would lead to anticipated success.

Regarding claim 11, Goyal/Jethwa/El-Diraby teaches a method of claim 1.
Goyal/Jethwa/El-Diraby/Li-B does not explicitly teach wherein the list of available visualizations includes a default visualization for the specified data.
Misko teaches wherein the list of available visualizations includes a default visualization for the specified data (see Figs.1a-c, col. 5 ln 38-42, discloses default augmented visualization of an action).
Goyal/Jethwa/El-Diraby/Li-B/Misko are analogous arts as they are each from the same field of endeavor of data analytics.
Before the effective filing date of the invention it would have been obvious to a person of ordinary skill in the art to modify the system of Goyal/Jethwa/El-Diraby/Li-B to include a default visualization from disclosure of Misko The motivation to combine these arts is disclosed by Misko as “determine what actions to take, if any, to improve the likelihood of meeting the goal” (col. 1 ln 24-25) and including a default visualization is well known to persons of ordinary skill in the art, and therefore one of ordinary skill would have good reason to pursue the known options within his or her technical grasp that would lead to anticipated success.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COURTNEY HARMON whose telephone number is (571)270-5861. The examiner can normally be reached M-F 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mariela Reyes can be reached on 517-270-1006. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Courtney Harmon/Examiner, Art Unit 2159                                                                                                                                                                                                        /AMRESH SINGH/Primary Examiner, Art Unit 2159